Citation Nr: 1503094	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating higher than 30 percent for status post total left knee replacement with scar from June 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a right knee disability and a bilateral hip disability, all to include as secondary to left knee disability, have been raised by the record at the November 2014 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent an examination in conjunction with this claim in March 2013.  At her hearing, the Veteran testified that she felt that examination was inadequate because it dealt only with the mechanical function of her knee and not her other symptoms, which she described as "electric shocks" traveling down her leg.  Additionally, she described near-constant pain, painful motion, weakness, and reliance on a cane to ambulate.  These symptoms were not reflected in the March 2013 examination report.  A new examination is necessary to account for these additional symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of her left knee disability.  The claims file, including the additional records contained in the Virtual VA paperless claims file, must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.  

In reporting the current severity of the Veteran's left knee disability, the examiner should consider the Veteran's subjective symptoms.  Specifically, the examiner should address the Veteran's reported symptoms of "electric shocks" traveling down her leg, near-constant pain, painful motion, weakness, and reliance on a cane to ambulate

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  Thereafter, the RO/AMC should readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



